Sullivan, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision by counsel upon a stipulation incorporating the record in United States v. Hammel, Riglander & Co., Inc., Reap. Dec. 4431.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the invoice unit values, plus packing. Judgment will be rendered accordingly.